Title: To Thomas Jefferson from Stephen Sayre, 21 February 1807
From: Sayre, Stephen
To: Jefferson, Thomas


                        
                            Sir.
                            Sims Hotel, Washington, 21th. Feb: 1807
                        
                        When I wrote from Brandon, the propositions in that letter were made, on the presumption, that war would keep
                            Bonaparte fully employed; by the rapidity of his conquests, it bears only the name of war. I therefore offer the
                            following thoughts to your consideration, believing you will feel the force of them
                        The state of Europe is so totally changed, that tho’ we are distant, the future happiness, perhaps the safety
                            of our country, depends on the arrangements that will soon take place, in which our Interests will have no advocate
                        If the system of a free trade is to be adopted, we ought to give our utmost aid to accomplish it?
                        If Bonaparte makes peace, on any terms short of this, he will undoubtedly, by his influence over the Spanish
                            Government, compel them to admit the Ships & Manufactures of France into their Colonies excluding those of any other
                            nation he pleases. In all cases, you must percieve the disadvantages to us, if we have no influence in Europe, when these
                            singular,  & important changes are to be made—at present, we have none—I mean on the Theatre where these momentous
                            affairs are to be settled—how then shall we acquire any? nothing, in my opinion is easier done. Send another Minister to
                            be united with Monroe (for as Mr Pinckney was employed on a single object I presume he will now be recalled) commissioned
                            expressly to make peace among the nations of Europe—they will find Denmark, Sweeden, & Russia well disposed to aid
                            them—you will then stand on high ground, & hold a high Character in every nation—the benefits of free trade must meet
                            their wishes—their common interests would be united, to compel the British to abandon their favourite object of dominion
                            over the Ocean—it is more than probable, that Spain must submit to the necessity of laying open the trade of their rich
                            & extensive Colonies,to all the nations of Europe—We shall then have our share of the benefits, for we shall have more
                            than our proportionate weight in the settlement of those important objects. Consider Sir, for a moment, how exalted your
                            name, & the character of your Ministers would stand, among the nations of all the earth—think of the blessings
                            attending the state of tranquility, ballanced on the universal interests & happiness of man.
                        I have been for a long time an enthusiast for the emancipation of South America, and when I see opportunity
                            present itself, in which, the great affairs of the world may easily be settled, by uniting the interests of contending
                            kindoms at the same time, I cannot resist the attempt to recommend it to your mature deleberation—I see no more
                            difficulty in settling the disputes of nations than those of a family—it is by gaining confidence with the heads of
                            families, or the leaders of great nations—this may be done, as easily with one, as with the other—and men who know the
                            influence of women, might do it, at this moment by their influence. It is not necessary to show that the state of things in
                            England favors the attempt—they would rejoice to see us making intercession, that might save them from disgrace—perhaps
                            total ruin—if they now treat us with civility—they will then court our alliance & friendship—there is a mighty
                            defference between a reliance, on our own weight, when opposed to that haughty nation, or the weight of all Europe united
                            with it—if we lose this critical moment, who knows, but thro’ jealousy of our rising into greatness, the British Monarch,
                            who hates us may leave us, at last, to the mercy of the Tyrant he has made—if, as appears, at present, we are on good
                            terms with England, we must expect to be on worse with France—therefore, let us take higher ground, and if you love your
                            country let me beseech you to adopt this measure before the Senate rise—incalculable advantages must
                                attend success—the very attempt will do you immortal honor—and as it is beyond the scope of the most sagacious
                            mind to predict, what events may arise from the present convulsions of a troubled world, let us be prepared, either to
                            profit by them—to seize the helm in the storm, or appease the wrath of contending nations, in every soothing phrase of
                            love & friendship—our immediate intercession—beleive me—would calm the rage of the sweeping
                            tempest, like oil on the angry billows of the Ocean
                        
                            Stephen Sayre
                     
                        
                    